LOGO [g45502img001.jpg]    Exhibit 10.62

 

FIRST AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS FIRST AMENDED AND RESTATED SECURITY AGREEMENT (“Agreement”) is made as of
February 9, 2006, to be effective for all purposes as of February 10, 2006, by
U.S. REMODELERS, INC., a Delaware corporation (hereinafter called “Debtor”,
whether one or more), whose principal place of business and chief executive
office, as applicable (as those terms are used in the Code) is located at 405
State Highway 121 Bypass, Suite 250, Lewisville, Texas 75067 whose organization
number is 2709848, in favor of THE FROST NATIONAL BANK, a national banking
association (“Secured Party”), whose address is P.O. Box 1600, San Antonio,
Texas 78296. Debtor hereby agrees with Secured Party as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
meanings indicated below:

 

(a) The term “Obligor” shall mean U.S. HOME SYSTEMS, INC.

 

(b) The term “Code” shall mean the Texas Business and Commerce Code as in effect
in the State of Texas on the date of this Agreement or as it may hereafter be
amended from time to time.

 

(c) The term “Collateral” shall mean all of the personal property of Debtor as
set forth below (as indicated), wherever located, and now owned or hereafter
acquired:

 

  (i) All “accounts”, as defined in the Code (including health-care-insurance
receivables), together with any and all books of account, customer lists and
other records relating in any way to the foregoing (including, without
limitation, computer software, whether on tape, disk, card, strip, cartridge or
any other form), and in any case where an account arises from the sale of goods,
the interest of Debtor in such goods.

 

  (ii) All “inventory” as defined in the Code, and all records relating in any
way to the foregoing (including, without limitation, any computer software,
whether on tape, disk, card, strip, cartridge or any other form).

 

  (iii) All “chattel paper” as defined in the Code, and all records relating in
any way to the foregoing (including, without limitation, any computer software,
whether on tape, disk, card, strip, cartridge or any other form).

 

THE FROST NATIONAL BANK

       

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

  (iv) All “equipment” as defined in the Code, of whatsoever kind and character
now or hereafter possessed, held, acquired, leased or owned by Debtor and used
or usable in Debtor’s business, and in any event shall include, but shall not be
limited to, all machinery, tools, computer software, office equipment,
furniture, appliances, furnishings, fixtures, vehicles, motor vehicles, together
with all replacements, accessories, additions, substitutions and accessions to
all of the foregoing, and all manuals, instructions and records relating in any
way to the foregoing (including, without limitation, any computer software,
whether on tape, disk, card, strip, cartridge or any other form).

 

  (v) All “instruments” as defined in the Code (including promissory notes), and
all records relating in any way to the foregoing (including, without limitation,
any computer software, whether on tape, disk, card, strip, cartridge or any
other form).

 

  (vi) All “investment property” as defined in the Code, and all records
relating in any way to the foregoing (including, without limitation, any
computer software, whether on tape, disk, card, strip, cartridge or any other
form).

 

  (vii) All “documents” as defined in the Code, and all records relating in any
way to the foregoing (including, without limitation, any computer software,
whether on tape, disk, card, strip, cartridge or any other form).

 

  (viii) All “deposit accounts” as defined in the Code, and all records relating
in any way to the foregoing (including, without limitation, any computer
software, whether on tape, disk, card, strip, cartridge or any other form).

 

  (ix) All “letter of credit rights” as defined in the Code, and all records
relating in any way to the foregoing (including, without limitation, any
computer software, whether on tape, disk, card, strip, cartridge or any other
form).

 

  (x) All “general intangibles” as defined in the Code, and all records relating
in any way to the foregoing (including, without limitation, any computer
software, whether on tape, disk, card, strip, cartridge or any other form),
including all permits, regulatory approvals, copyrights, patents, trademarks,
service marks, trade names, mask works, goodwill, licenses and all other
intellectual property owned by Debtor or used in Debtor’s business.

 

THE FROST NATIONAL BANK

  2    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

  (xi) All “supporting obligations” as defined in the Code, and all records
relating in any way to the foregoing (including, without limitation, any
computer software, whether on tape, disk, card, strip, cartridge or any other
form).

 

The term Collateral, as used herein, shall also include all PRODUCTS and
PROCEEDS of all of the foregoing (including without limitation, insurance
payable by reason of loss or damage to the foregoing property) and any property,
securities, guaranties or monies of Debtor which may at any time come into the
possession of Secured Party; provided that the term Collateral shall not include
the real property owned by Debtor or its affiliates located in Woodbridge,
Virginia. The designation of proceeds does not authorize Debtor to sell,
transfer or otherwise convey any of the foregoing property except finished goods
intended for sale in the ordinary course of Debtor’s business or as otherwise
provided herein.

 

(d) The term “Indebtedness” shall mean (i) all indebtedness, obligations and
liabilities of Obligor to Secured Party of any kind or character, now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several, and
regardless of whether such indebtedness, obligations and liabilities may, prior
to their acquisition by Secured Party, be or have been payable to or in favor of
a third party and subsequently acquired by Secured Party (it being contemplated
that Secured Party may make such acquisitions from third parties), including
without limitation all indebtedness, obligations and liabilities of Obligor to
Secured Party now existing or hereafter arising by note, draft, acceptance,
guaranty, endorsement, letter of credit, assignment, purchase, overdraft,
discount, indemnity agreement or otherwise, including, without limitation
(a) that one certain promissory note dated as of February 9, 2006, to be
effective as of February 10, 2006, in the original principal amount of
$3,000,000, executed by Obligor and payable to the order of Secured Party,
(b) that one certain promissory note dated as of February 9, 2006, to be
effective as of February 10, 2006, in the original principal amount of
$4,000,000, executed by Obligor and payable to the order of Secured Party,
(c) that one certain promissory note dated as of February 9, 2006, to be
effective as of February 10, 2006, in the original principal amount of
$1,200,000 executed by Obligor and payable to the order of Secured Party,
(d) that one certain promissory note dated as of February 9, 2006, to be
effective as of February 10, 2006, in the original principal amount of $875,000
executed by Obligor and payable to the order of Secured Party, and (e) that one
certain promissory note dated as of May 30, 2003, in the original principal
amount of $775,000 executed by Obligor and payable to the order of Secured
Party, (ii) all accrued but unpaid interest on any of the indebtedness described
in (i) above, (iii) all obligations of Obligor to Secured Party under any
documents evidencing, securing, governing and/or pertaining to all or any part
of the indebtedness described in (i) and (ii) above, (iv) all costs and expenses
incurred by Secured Party in connection with the collection and administration
of all or any part of the indebtedness and obligations described in (i),
(ii) and (iii) above or the protection

 

THE FROST NATIONAL BANK

  3    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

or preservation of, or realization upon, the collateral securing all or any part
of such indebtedness and obligations, including without limitation all
reasonable attorneys’ fees, and (v) all renewals, extensions, modifications and
rearrangements of the indebtedness and obligations described in (i), (ii),
(iii) and (iv) above.

 

(e) The term “Loan Documents” shall mean all instruments and documents
evidencing, securing, governing, guaranteeing and/or pertaining to the
Indebtedness.

 

(f) The term “Obligated Party” shall mean any party other than Obligor,
including, without limitation, Debtor, who secures, guarantees and/or is
otherwise obligated to pay all or any portion of the Indebtedness.

 

All words and phrases used herein which are expressly defined in Section 1.201
or Chapter 9 of the Code shall have the meaning provided for therein. Other
words and phrases defined elsewhere in the Code shall have the meaning specified
therein except to the extent such meaning is inconsistent with a definition in
Section 1.201 or Chapter 9 of the Code.

 

2. Security Interest. As security for the Indebtedness, Debtor, for value
received, hereby pledges and grants to Secured Party a continuing security
interest in the Collateral.

 

3. Representations and Warranties. In addition to any representations and
warranties of Debtor set forth in the Loan Documents, which are incorporated
herein by this reference, Debtor hereby represents and warrants the following to
Secured Party:

 

(a) Authority. The execution, delivery and performance of this Agreement and all
of the other Loan Documents by Debtor have been duly authorized by all necessary
corporate action of Debtor, to the extent Debtor is a corporation, by all
necessary partnership action, to the extent Debtor is a partnership, or by all
necessary limited liability company action, to the extent Debtor is a limited
liability company.

 

(b) Accuracy of Information. All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of Debtor with respect to the
Collateral is true and correct. The exact legal name, social security number (if
applicable), tax identification number, employee identification number and
organization number of Debtor is correctly shown in the first paragraph hereof.

 

(c) Enforceability. This Agreement and the other Loan Documents constitute
legal, valid and binding obligations of Debtor, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles.

 

THE FROST NATIONAL BANK

  4    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

(d) Ownership and Liens. Debtor has good and marketable title to the Collateral
free and clear of all liens, security interests, encumbrances or adverse claims,
except for the security interest created by this Agreement. No dispute, right of
setoff, counterclaim or defense exists with respect to all or any part of the
Collateral. Debtor has not executed any other security agreement currently
affecting the Collateral and no effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office except as may have been executed or filed in favor
of Secured Party.

 

(e) No Conflicts or Consents. Neither the ownership, the intended use of the
Collateral by Debtor, the grant of the security interest by Debtor to Secured
Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any domestic or foreign
law, statute, rule or regulation, (B) the articles or certificate of
incorporation, charter, bylaws, partnership agreement, articles or certificate
of organization, or regulations as the case may be, of Debtor, or (C) any
agreement, judgment, license, order or permit applicable to or binding upon
Debtor, or (ii) result in or require the creation of any lien, charge or
encumbrance upon any assets or properties of Debtor or of any person except as
may be expressly contemplated in the Loan Documents. Except as expressly
contemplated in the Loan Documents, no consent, approval, authorization or order
of, and no notice to or filing with, any court, governmental authority or third
party is required in connection with the grant by Debtor of the security
interest herein or the exercise by Secured Party of its rights and remedies
hereunder.

 

(f) Security Interest. Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Secured Party in
the manner provided herein, free and clear of any lien, security interest or
other charge or encumbrance. This Agreement creates a legal, valid and binding
security interest in favor of Secured Party in the Collateral securing the
Indebtedness. To the extent permitted in the Code, possession by Secured Party
of all certificates, instruments and cash constituting Collateral from time to
time and/or the filing of the financing statements delivered prior hereto and/or
concurrently herewith by Debtor to Secured Party will perfect and establish the
first priority of Secured Party’s security interest hereunder in the Collateral.

 

(g) Location/Identity. Debtor’s principal place of business and chief executive
office (as those terms are used in the Code), as the case may be is located at
the address set forth on the first page hereof. Except as specified elsewhere
herein, all Collateral and records concerning the Collateral shall be kept at
such address. Debtor’s organizational structure, state of organization, and
organizational number (the “Organizational Information”) are as set forth on the
first page hereof. Except as specified herein, the Organizational Information
shall not change.

 

THE FROST NATIONAL BANK

  5    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

(h) Solvency of Debtor. As of the date hereof, and after giving effect to this
Agreement and the completion of all other transactions contemplated by Debtor at
the time of the execution of this Agreement, (i) Debtor is and will be solvent,
(ii) the fair saleable value of Debtor’s assets exceeds and will continue to
exceed Debtor’s liabilities (both fixed and contingent), (iii) Debtor is paying
and will continue to be able to pay its debts as they mature, and (iv) if Debtor
is not an individual, Debtor has and will have sufficient capital to carry on
Debtor’s businesses and all businesses in which Debtor is about to engage.

 

(i) Exclusion of Certain Collateral. Unless otherwise agreed by Secured Party,
the Collateral does not include any aircraft, watercraft or vessels, railroad
cars, railroad equipment, locomotives or other rolling stock intended for a use
related to interstate commerce.

 

(j) Inventory. The security interest in the inventory shall continue through all
stages of manufacture and shall, without further action, attach to the accounts
or other proceeds resulting from the sale or other disposition thereof and to
all such inventory as may be returned to Debtor by its account debtors.

 

(k) Accounts. Each account represents the valid and legally binding indebtedness
of a bona fide account debtor arising from the sale or lease by Debtor of goods
or the rendition by Debtor of services and is not subject to contra accounts,
setoffs, defenses or counterclaims by or available to account debtors obligated
on the accounts except as disclosed by Debtor to Secured Party from time to time
in writing. The amount shown as to each account on Debtor’s books is the true
and undisputed amount owing and unpaid thereon, subject only to discounts,
allowances, rebates, credits and adjustments to which the account debtor has a
right and which have been disclosed to Secured Party in writing.

 

(l) Chattel Paper, Documents and Instruments. The chattel paper, documents and
instruments of Debtor pledged hereunder have only one original counterpart and
no party other than Debtor or Secured Party is in actual or constructive
possession of any such chattel paper, documents or instruments.

 

4. Affirmative Covenants. In addition to all covenants and agreements of Debtor
set forth in the Loan Documents, which are incorporated herein by this
reference, Debtor will comply with the covenants contained in this Section 4 at
all times during the period of time this Agreement is effective unless Secured
Party shall otherwise consent in writing.

 

(a) Ownership and Liens. Debtor will maintain good and marketable title to all
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this Agreement and
the security interests and other encumbrances expressly permitted herein or by
the other Loan Documents. Debtor will not permit any dispute, right of setoff,
counterclaim or defense to exist with respect to all or any part of the
Collateral. Debtor will cause any financing statement or other security
instrument with

 

THE FROST NATIONAL BANK

  6    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

respect to the Collateral to be terminated, except as may exist or as may have
been filed in favor of Secured Party. Debtor hereby irrevocably appoints Secured
Party as Debtor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtor and in the name
of Debtor or otherwise, for the purpose of terminating any financing statements
currently filed with respect to the Collateral. Debtor will defend at its
expense Secured Party’s right, title and security interest in and to the
Collateral against the claims of any third party.

 

(b) Further Assurances. Debtor will from time to time at its expense promptly
execute and deliver all further instruments and documents and take all further
action necessary or appropriate or that Secured Party may request in order
(i) to perfect and protect the security interest created or purported to be
created hereby and the first priority of such security interest, (ii) to enable
Secured Party to exercise and enforce its rights and remedies hereunder in
respect of the Collateral, and (iii) to otherwise effect the purposes of this
Agreement, including without limitation: (A) executing (if requested) and filing
such financing or continuation statements, or amendments thereto; and
(B) furnishing to Secured Party from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral, all in reasonable detail satisfactory to Secured
Party.

 

(c) Inspection of Collateral. Debtor will keep adequate records concerning the
Collateral and will permit Secured Party and all representatives and agents
appointed by Secured Party to inspect any of the Collateral and the books and
records of or relating to the Collateral at any time during normal business
hours, to make and take away photocopies, photographs and printouts thereof and
to write down and record any such information.

 

(d) Payment of Taxes. Debtor (i) will timely pay all property and other taxes,
assessments and governmental charges or levies imposed upon the Collateral or
any part thereof, (ii) will timely pay all lawful claims which, if unpaid, might
become a lien or charge upon the Collateral or any part thereof, and (iii) will
maintain appropriate accruals and reserves for all such liabilities in a timely
fashion in accordance with generally accepted accounting principles. Debtor may,
however, delay paying or discharging any such taxes, assessments, charges,
claims or liabilities so long as the validity thereof is contested in good faith
by proper proceedings and provided Debtor has set aside on Debtor’s books
adequate reserves therefor; provided, however, Debtor understands and agrees
that in the event of any such delay in payment or discharge and upon Secured
Party’s written request, Debtor will establish with Secured Party an escrow
acceptable to Secured Party adequate to cover the payment of such taxes,
assessments and governmental charges with interest, costs and penalties and a
reasonable additional sum to cover possible costs, interest and penalties (which
escrow shall be returned to Debtor upon payment of such taxes, assessments,
governmental charges, interests, costs and penalties or disbursed in accordance
with the resolution of the contest to the claimant) or furnish Secured Party
with an

 

THE FROST NATIONAL BANK

  7    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

indemnity bond secured by a deposit in cash or other security acceptable to
Secured Party. Notwithstanding any other provision contained in this Subsection,
Secured Party may at its discretion exercise its rights under Subsection 6(c) at
any time to pay such taxes, assessments, governmental charges, interest, costs
and penalties.

 

(e) Mortgagee’s and Landlord’s Waivers. Debtor shall cause each mortgagee of
real property owned by Debtor and each landlord of real property leased by
Debtor to execute and deliver agreements satisfactory in form and substance to
Secured Party by which such mortgagee or landlord waives or subordinates any
rights it may have in the Collateral.

 

(f) Control Agreements. Debtor will cooperate with Secured Party in obtaining a
control agreement in form and substance satisfactory to Secured Party with
respect to Collateral consisting of:

 

  (i) Deposit Accounts;

 

  (ii) Investment Property;

 

  (iii) Letter-of-credit rights; and

 

  (iv) Electronic chattel paper.

 

(g) Insurance. Debtor will, at its own expense, maintain insurance with respect
to all Collateral which constitutes goods in such amounts, against such risks,
in such form and with such insurers, as shall be satisfactory to Secured Party
from time to time. If requested by Secured Party, each policy for property
damage insurance shall provide for all losses to be paid directly to Secured
Party. If requested by Secured Party, each policy of insurance maintained by
Debtor shall (i) name Debtor and Secured Party as insured parties thereunder
(without any representation or warranty by or obligation upon Secured Party) as
their interests may appear, (ii) contain the agreement by the insurer that any
loss thereunder shall be payable to Secured Party notwithstanding any action,
inaction or breach of representation or warranty by Debtor, (iii) provide that
there shall be no recourse against Secured Party for payment of premiums or
other amounts with respect thereto, and (iv) provide that at least thirty
(30) days prior written notice of cancellation or of lapse shall be given to
Secured Party by the insurer. Debtor will, if requested by Secured Party,
deliver to Secured Party original or duplicate policies of such insurance and,
as often as Secured Party may reasonably request, a report of a reputable
insurance broker with respect to such insurance. Debtor will also, at the
request of Secured Party, duly execute and deliver instruments of assignment of
such insurance policies and cause the respective insurers to acknowledge notice
of such assignment. All insurance payments in respect of loss of or damage to
any Collateral shall be paid to Secured Party and applied as Secured Party in
its sole discretion deems appropriate.

 

THE FROST NATIONAL BANK

  8    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

(h) Accounts and General Intangibles. Debtor will, except as otherwise provided
in Subsection 6(e), collect, at Debtor’s own expense, all amounts due or to
become due under each of the accounts and general intangibles. In connection
with such collections, Debtor may and, at Secured Party’s direction, will take
such action not otherwise forbidden by Subsection 5(e) as Debtor or Secured
Party may deem necessary or advisable to enforce collection or performance of
each of the accounts and general intangibles. Debtor will also duly perform and
cause to be performed all of its obligations with respect to the goods or
services, the sale or lease or rendition of which gave rise or will give rise to
each account and all of its obligations to be performed under or with respect to
the general intangibles. Debtor also covenants and agrees to take any action
and/or execute any documents that Secured Party may request in order to comply
with the Federal Assignment of Claims Act, as amended.

 

(i) Chattel Paper, Documents and Instruments. Debtor will take such action as
may be requested by Secured Party in order to cause any chattel paper, documents
or instruments to be valid and enforceable and will cause all chattel paper to
have only one original counterpart. Upon request by Secured Party, Debtor will
deliver to Secured Party all originals of chattel paper, documents or
instruments and will mark all chattel paper with a legend indicating that such
chattel paper is subject to the security interest granted hereunder.

 

5. Negative Covenants. Debtor will comply with the covenants contained in this
Section 5 at all times during the period of time this Agreement is effective,
unless Secured Party shall otherwise consent in writing.

 

(a) Transfer or Encumbrance. Debtor will not (i) sell, assign (by operation of
law or otherwise), transfer, exchange, lease or otherwise dispose of any of the
Collateral, (ii) grant a lien or security interest in or execute, authorize,
file or record any financing statement or other security instrument with respect
to the Collateral to any party other than Secured Party, or (iii) deliver actual
or constructive possession of any of the Collateral to any party other than
Secured Party, except for (A) sales and leases of inventory in the ordinary
course of business, and (B) the sale or other disposal of any item of equipment
which is worn out or obsolete and which has been replaced by an item of equal
suitability and value, owned by Debtor and made subject to the security interest
under this Agreement, but which is otherwise free and clear of any lien,
security interest, encumbrance or adverse claim; provided, however, the
exceptions permitted in clauses (A) and (B) above shall automatically terminate
upon the occurrence of an Event of Default.

 

(b) Impairment of Security Interest. Debtor will not take or fail to take any
action which would in any manner impair the value or enforceability of Secured
Party’s security interest in any Collateral.

 

(c) Possession of Collateral. Debtor will not cause or permit the removal of any
Collateral from its possession, control and risk of loss, nor will

 

THE FROST NATIONAL BANK

  9    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

Debtor cause or permit the removal of any Collateral (or records concerning the
Collateral) from the address on the first page hereof other than (i) as
permitted by Subsection 5(a), or (ii) in connection with the possession of any
Collateral by Secured Party or by its bailee. If any Collateral is in the
possession of a third party, Debtor will join with Secured Party in notifying
the third party of Secured Party’s security interest therein and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Secured Party.

 

(d) Goods. Debtor will not permit any Collateral which constitutes goods to at
any time (i) be covered by any document except documents in the possession of
the Secured Party, (ii) become so related to, attached to or used in connection
with any particular real property so as to become a fixture upon such real
property, or (iii) be installed in or affixed to other goods so as to become an
accession to such other goods unless such other goods are subject to a perfected
first priority security interest under this Agreement.

 

(e) Compromise of Collateral. Debtor will not adjust, settle, compromise, amend
or modify any Collateral, except an adjustment, settlement, compromise,
amendment or modification in good faith and in the ordinary course of business;
provided, however, this exception shall automatically terminate upon the
occurrence of an Event of Default or upon Secured Party’s written request.
Debtor shall provide to Secured Party such information concerning (i) any
adjustment, settlement, compromise, amendment or modification of any Collateral,
and (ii) any claim asserted by any account debtor for credit, allowance,
adjustment, dispute, setoff or counterclaim, as Secured Party may request from
time to time.

 

(f) Financing Statement Filings. Debtor recognizes that financing statements
pertaining to the Collateral have been or may be filed in one or more of the
following jurisdictions: the jurisdiction of Debtor’s organization, or other
such place as the Debtor may be “located” under the provisions of the Code;
where Debtor maintains any Collateral, or has its records concerning any
Collateral, as the case may be. Without limitation of any other covenant herein,
Debtor will neither cause or permit any change in the location of (i) any
Collateral, (ii) any records concerning any Collateral, or (iii) the
jurisdiction of Debtor’s organization, to a jurisdiction other than as
represented in Subsection 3(g), nor will Debtor change its name or the
Organizational Information as represented in Subsection 3(g), unless Debtor
shall have notified Secured Party in writing of such change at least thirty
(30) days prior to the effective date of such change, and shall have first taken
all action required by Secured Party for the purpose of further perfecting or
protecting the security interest in favor of Secured Party in the Collateral. In
any written notice furnished pursuant to this Subsection, Debtor will expressly
state that the notice is required by this Agreement and contains facts that may
require additional filings of financing statements or other notices for the
purpose of continuing perfection of Secured Party’s security interest in the
Collateral. Without limiting Secured Party’s rights hereunder, Debtor authorizes
Secured Party to file financing statements and

 

THE FROST NATIONAL BANK

  10    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

amendments thereto under the provisions of the Code as amended from time to
time.

 

(g) Marking of Chattel Paper. Debtor will not create any Chattel Paper without
placing a legend on the Chattel Paper acceptable to Secured Party indicating
that Secured Party has a security interest in the Chattel Paper.

 

6. Rights of Secured Party. Secured Party shall have the rights contained in
this Section 6 at all times during the period of time this Agreement is
effective.

 

(a) Additional Financing Statements Filings. Debtor hereby authorizes Secured
Party to file, without the signature of Debtor, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral.
Debtor further agrees that a carbon, photographic or other reproduction of this
Security Agreement or any financing statement describing any Collateral is
sufficient as a financing statement and may be filed in any jurisdiction Secured
Party may deem appropriate.

 

(b) Power of Attorney. Debtor hereby irrevocably appoints Secured Party as
Debtor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtor and in the name
of Debtor or otherwise, after the occurrence of an Event of Default, to take any
action and to execute any instrument which Secured Party may deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to obtain and adjust insurance required by Secured Party
hereunder; (ii) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above; and (iv) to file any claims or take any action or institute any
proceedings which Secured Party may deem necessary or appropriate for the
collection and/or preservation of the Collateral or otherwise to enforce the
rights of Secured Party with respect to the Collateral.

 

(c) Performance by Secured Party. If Debtor fails to perform any agreement or
obligation provided herein, Secured Party may itself perform, or cause
performance of, such agreement or obligation, and the expenses of Secured Party
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.

 

(d) Debtor’s Receipt of Proceeds. All amounts and proceeds (including
instruments and writings) received by Debtor in respect of such accounts or
general intangibles shall be received in trust for the benefit of Secured Party
hereunder and, upon request of Secured Party, shall be segregated from other
property of Debtor and shall be forthwith delivered to Secured Party in the same
form as so received (with any necessary endorsement) and applied to the

 

THE FROST NATIONAL BANK

  11    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

Indebtedness in such manner as Secured Party deems appropriate in its sole
discretion.

 

(e) Notification of Account Debtors. Secured Party may at its discretion from
time to time notify any or all obligors under any accounts or general
intangibles (i) of Secured Party’s security interest in such accounts or general
intangibles and direct such obligors to make payment of all amounts due or to
become due to Debtor thereunder directly to Secured Party, and (ii) to verify
the accounts or general intangibles with such obligors. Secured Party shall have
the right, at the expense of Debtor, to enforce collection of any such accounts
or general intangibles and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Debtor.

 

7. Events of Default. Each of the following constitutes an “Event of Default”
under this Agreement:

 

(a) Event of Default. The occurrence of an “Event of Default” as defined in the
First Amended and Restated Loan Agreement of even date herewith between Obligor
and Secured Party, as from time to time amended, modified or restated;

 

(b) Abandonment. Debtor abandons the Collateral or any portion thereof;

 

(c) Action by Other Lienholder. The holder of any lien or security interest on
any of the assets of Debtor, including without limitation, the Collateral
(without hereby implying the consent of Secured Party to the existence or
creation of any such lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder;

 

(d) Liquidation, Death and Related Events. If Obligor or any Obligated Party is
an entity, the liquidation, dissolution, merger or consolidation of any such
entity or, if Obligor or any Obligated Party is an individual, the death or
legal incapacity of any such individual; or

 

(e) Search Report. Secured Party shall receive at any time following the
execution of this Agreement a search report indicating that Secured Party’s
security interest is not prior to all other security interests or other
interests reflected in the report.

 

8. Remedies and Related Rights. If an Event of Default shall have occurred, and
without limiting any other rights and remedies provided herein, under any of the
other Loan Documents or otherwise available to Secured Party, Secured Party may
exercise one or more of the rights and remedies provided in this Section.

 

THE FROST NATIONAL BANK

  12    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

(a) Remedies. Secured Party may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:

 

  (i) exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);

 

  (ii) require Debtor to, and Debtor hereby agrees that it will at its expense
and upon request of Secured Party, assemble the Collateral as directed by
Secured Party and make it available to Secured Party at a place to be designated
by Secured Party which is reasonably convenient to both parties;

 

  (iii) reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial
procedure;

 

  (iv) sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Secured
Party’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

 

  (v) buy the Collateral, or any portion thereof, at any public sale;

 

  (vi) buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

 

  (vii) apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and

 

  (viii) at its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Secured Party is entitled
to do so under the Code or otherwise, to the full extent permitted by the Code,
Secured Party shall be permitted to elect whether such retention shall be in
full or partial satisfaction of the Indebtedness.

 

THE FROST NATIONAL BANK

  13    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

In the event Secured Party shall elect to sell the Collateral, Secured Party may
sell the Collateral without giving any warranties as and shall be permitted to
specifically disclaim any warranties of title or the like. Further, if Secured
Party sells any of the Collateral on credit, Debtor will be credited only with
payments actually made by the purchaser, received by Secured Party and applied
to the Indebtedness. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Debtor shall be credited with the
proceeds of the sale. Debtor agrees that in the event Debtor or any Obligor is
entitled to receive any notice under the Code, as it exists in the state
governing any such notice, of the sale or other disposition of any Collateral,
reasonable notice shall be deemed given when such notice is deposited in a
depository receptacle under the care and custody of the United States Postal
Service, postage prepaid, at such party’s address set forth on the first page
hereof, ten (10) days prior to the date of any public sale, or after which a
private sale, of any of such Collateral is to be held. Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

 

(b) Application of Proceeds. If any Event of Default shall have occurred,
Secured Party may at its discretion apply or use any cash held by Secured Party
as Collateral, and any cash proceeds received by Secured Party in respect of any
sale or other disposition of, collection from, or other realization upon, all or
any part of the Collateral as follows in such order and manner as Secured Party
may elect:

 

  (i) to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Secured Party in connection with (A) the administration of the Loan
Documents, (B) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (C) the exercise
or enforcement of any of the rights and remedies of Secured Party hereunder;

 

  (ii) to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;

 

  (iii) to the satisfaction of the Indebtedness;

 

  (iv) by holding such cash and proceeds as Collateral;

 

  (v) to the payment of any other amounts required by applicable law (including
without limitation, Section 9.615(a)(3) of the Code or any other applicable
statutory provision); and

 

THE FROST NATIONAL BANK

  14    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

  (vi) by delivery to Debtor or any other party lawfully entitled to receive
such cash or proceeds whether by direction of a court of competent jurisdiction
or otherwise.

 

(c) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Secured Party
are insufficient to pay all amounts to which Secured Party is legally entitled,
Obligor and any party who guaranteed or is otherwise obligated to pay all or any
portion of the Indebtedness shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents, to the full extent permitted
by the Code.

 

(d) Non-Judicial Remedies. In granting to Secured Party the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Secured Party to enforce its rights by judicial process.
Debtor recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Secured Party
or Debtor from resorting to judicial process at either party’s option.

 

(e) Other Recourse. Debtor waives any right to require Secured Party to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Debtor in any suit arising
out of the Indebtedness or any of the Loan Documents, or pursue any other remedy
available to Secured Party. Debtor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness. Debtor further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party. Until all of the Indebtedness shall have been paid in full, Debtor shall
have no right of subrogation and Debtor waives the right to enforce any remedy
which Secured Party has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party. Debtor authorizes Secured
Party, and without notice or demand and without any reservation of rights
against Debtor and without affecting Debtor’s liability hereunder or on the
Indebtedness to (i) take or hold any other property of any type from any third
party as security for the Indebtedness, and exchange, enforce, waive and release
any or all of such other property, (ii) apply such other property and direct the
order or manner of sale thereof as Secured Party may in its discretion
determine, (iii) renew, extend, accelerate, modify, compromise, settle or
release any of the Indebtedness or other security for the Indebtedness,
(iv) waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and (v) release or substitute any third party.

 

THE FROST NATIONAL BANK

  15    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

9. Indemnity. As provided in the Code, Debtor hereby indemnifies and agrees to
hold harmless Secured Party, and its officers, directors, employees, agents and
representatives (each an “Indemnified Person”) from and against any and all
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
(collectively, the “Claims”) which may be imposed on, incurred by, or asserted
against, any Indemnified Person arising in connection with the Loan Documents,
the Indebtedness or the Collateral (including without limitation, the
enforcement of the Loan Documents and the defense of any Indemnified Person’s
actions and/or inactions in connection with the Loan Documents), WHETHER OR NOT
THE CLAIMS ARE IN ANY WAY OR TO ANY EXTENT CAUSED BY OR ARISE OUT OF SUCH
INDEMNIFIED PARTY’S OWN NEGLIGENCE OR ANY CLAIM OR THEORY OF STRICT LIABILITY,
except to the extent the Claims are proximately caused by such Indemnified
Party’s individual gross negligence or willful misconduct. The indemnification
provided for in this Section shall survive the termination of this Agreement and
shall extend and continue to benefit each individual or entity who is or has at
any time been an Indemnified Person hereunder.

 

10. Miscellaneous.

 

(a) Entire Agreement. This Agreement contains the entire agreement of Secured
Party and Debtor with respect to the Collateral. If the parties hereto are
parties to any prior agreement, either written or oral, relating to the
Collateral, the terms of this Agreement shall amend and supersede the terms of
such prior agreements as to transactions on or after the effective date of this
Agreement, but all security agreements, financing statements, guaranties, other
contracts and notices for the benefit of Secured Party shall continue in full
force and effect to secure the Indebtedness unless Secured Party specifically
releases its rights thereunder by separate release.

 

(b) Amendment. No modification, consent or amendment of any provision of this
Agreement or any of the other Loan Documents shall be valid or effective unless
the same is authenticated by the party against whom it is sought to be enforced,
except to the extent of amendments specifically permitted by the Code without
authentication by the Debtor or Obligor.

 

(c) Actions by Secured Party. The lien, security interest and other security
rights of Secured Party hereunder shall not be impaired by (i) any renewal,
extension, increase or modification with respect to the Indebtedness, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Secured Party may grant with respect to the Collateral, or (iii) any
release or indulgence granted to any endorser, guarantor or surety of the
Indebtedness. The taking of additional security by Secured Party shall not
release or impair the lien, security interest or other security rights of
Secured Party hereunder or affect the obligations of Debtor hereunder.

 

THE FROST NATIONAL BANK

  16    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

(d) Waiver by Secured Party. Secured Party may waive any Event of Default
without waiving any other prior or subsequent Event of Default. Secured Party
may remedy any default without waiving the Event of Default remedied. Neither
the failure by Secured Party to exercise, nor the delay by Secured Party in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by Secured
Party of any right or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right or remedy hereunder
may be exercised at any time. No waiver of any provision hereof or consent to
any departure by Debtor therefrom shall be effective unless the same shall be in
writing and signed by Secured Party and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to or demand on Debtor in any case shall
of itself entitle Debtor to any other or further notice or demand in similar or
other circumstances.

 

(e) Costs and Expenses. Debtor will upon demand pay to Secured Party the amount
of any and all costs and expenses (including without limitation, attorneys’ fees
and expenses), which Secured Party may incur in connection with (i) the
transactions which give rise to the Loan Documents, (ii) the preparation of this
Agreement and the perfection and preservation of the security interests granted
under the Loan Documents, (iii) the administration of the Loan Documents,
(iv) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, the Collateral, (v) the exercise or enforcement
of any of the rights of Secured Party under the Loan Documents, or (vi) the
failure by Debtor to perform or observe any of the provisions hereof.

 

(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 

(g) Venue. This Agreement has been entered into in the county in Texas where
Secured Party’s address for notice purposes is located, and it shall be
performable for all purposes in such county. Courts within the State of Texas
shall have jurisdiction over any and all disputes arising under or pertaining to
this Agreement and venue for any such disputes shall be in the county or
judicial district where this Agreement has been executed and delivered.

 

(h) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate

 

THE FROST NATIONAL BANK

  17    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

the remainder of this Agreement and the effect thereof shall be confined to the
provision held to be illegal, invalid or unenforceable.

 

(i) No Obligation. Nothing contained herein shall be construed as an obligation
on the part of Secured Party to extend or continue to extend credit to Obligor.

 

(j) Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof or to such different address as the addressee
shall have designated by written notice sent pursuant to the terms hereof and
shall be deemed to have been received either, in the case of personal delivery,
at the time of personal delivery, in the case of expedited delivery service, as
of the date of first attempted delivery at the address and in the manner
provided herein, or in the case of mail, upon deposit in a depository receptacle
under the care and custody of the United States Postal Service. Either party
shall have the right to change its address for notice hereunder to any other
location within the continental United States by notice to the other party of
such new address at least thirty (30) days prior to the effective date of such
new address.

 

(k) Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on Debtor and the
heirs, executors, administrators, personal representatives, successors and
assigns of Debtor, and (iii) shall inure to the benefit of Secured Party and its
successors and assigns. Without limiting the generality of the foregoing,
Secured Party may pledge, assign or otherwise transfer the Indebtedness and its
rights under this Agreement and any of the other Loan Documents to any other
party. Debtor’s rights and obligations hereunder may not be assigned or
otherwise transferred without the prior written consent of Secured Party.

 

(l) Cumulative Rights. All rights and remedies of Secured Party hereunder are
cumulative of each other and of every other right or remedy which Secured Party
may otherwise have at law or in equity or under any of the other Loan Documents,
and the exercise of one or more of such rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of any other rights or remedies.
Further, except as specifically noted as a waiver herein, no provision of this
Agreement is intended by the parties to this Agreement to waive any rights,
benefits or protection afforded to Secured Party under the Code.

 

(m) Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include the other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context requires otherwise.

 

THE FROST NATIONAL BANK

  18    

SECURITY AGREEMENT

       

FORM REV. JUNE ‘01 (REVISED ARTICLE 9 CHANGES)

       



--------------------------------------------------------------------------------

(n) Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.

 

(o) Restatement. This Agreement restates, amends and continues in its entirety
that certain Security Agreement dated May 30, 2003, as heretofore amended or
modified (the “Original Security Agreement”), given by Debtor in favor of
Secured Party, effective as of the date hereof. This Agreement renews, extends
and continues all liens, rights and security interests existing by virtue of the
Original Security Agreement, but the terms and provisions of such liens, rights
and security interests shall hereafter be governed by this Agreement.

 

EXECUTED as of the date first written above.

 

DEBTOR:               SECURED PARTY:

U.S. REMODELERS, INC.

          THE FROST NATIONAL BANK,                         a national banking
association

By: 

                       

Printed Name:

             

By: 

       

Title:

                 

Printed Name: Stephen Martin

                           

Title: Vice President

 

THE FROST NATIONAL BANK

  19    

SECURITY AGREEMENT

       

FORM REV. JUNE ’01 (REVISED ARTICLE 9 CHANGES)

       